Citation Nr: 0632316	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for silicosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appealed, and in June 
2005, the Board remanded the claims for additional 
development.  

The veteran testified at a video-conference hearing at the RO 
before the undersigned acting veterans law judge in November 
2004.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have asbestosis as a result of his 
service.

2.  The veteran does not have silicosis as a result of his 
service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  Silicosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has asbestosis and silicosis as a 
result of his service.  He has testified that during service 
he worked with a specific type of truck, known as an erector, 
which moved Corporal Missiles.  He argues that the electric 
motors utilized by the erector to position its missile load 
used asbestos brake pads that wore constantly creating a fine 
dust in the area.  He has further testified that his duties 
included maintaining the breaks on this vehicle, thus 
bringing him into close contact with asbestos fibers.  

The Board initially notes that in September 2006, subsequent 
to the most recent supplemental statement of the case, dated 
in April 2006, the veteran submitted a statement from 
himself, a letter from his Congressman to the Board's 
Chairman, a reply letter from the Board's Chairman to the 
Congressman, and copies of his two discharges (DD Form 214s), 
in support of his claims.  This material was submitted 
without a waiver of review by the agency of original 
jurisdiction.  However, none of the correspondence from the 
veteran, his Congressman, or the Board's Chairman, raises any 
new issues or arguments.  In addition, the copies of his two 
discharges are duplicative of evidence that was associated 
with the claims files at the time of the April 2006 
supplemental statement of the case.  Therefore, this evidence 
is not "pertinent," as defined at 38 C.F.R. § 20.1304(c) 
(2006), and a remand for RO consideration is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

The veteran's service medical records include an entrance 
examination report which notes "Crepitant rales left base. 
X-ray left Pneumonitic #192 6 Feb 1959 Cleared 24 Feb 59."  
In April 1959, he was treated for complaints of chest pain, 
cough and a sore throat.  A chest X-ray was negative.  The 
diagnoses were laryngitis and pityriasis versicolor, chest.  
Between January and May of 1962, he was treated for chest 
pain with throat difficulty.  A May 1962 report notes that he 
smoked one pack of cigarettes per day, that he claimed to 
have asthma, described as "coughing paroxysms at times."  
The impressions were chest cold, URI (upper respiratory 
infection), bronchospasm, and laryngitis.  The veteran's 
separation examination report, dated in July 1962, shows that 
his lungs and chest were clinically evaluated as normal.  In 
an accompanying "report of medical history" the veteran 
reported having a history of asthma, and "pain or pressure 
in chest," but denied a history of chronic cough, or 
shortness of breath.  The report notes "asthma, seasonal, 
mild."    

As for the post-service medical evidence, it consists of VA 
and non-VA evidence, dated between 1995 and 2006.  This 
evidence includes VA hospital reports, dated between March 
and May 1995, showing treatment for pneumonia.  
Significantly, an April 1995 chest X-ray showed that the 
infiltrates that had been seen in March 1995 had cleared, and 
that there was no active lung disease.  In October 1995, the 
veteran was treated for an exacerbation of asthma and COPD 
(chronic obstructive pulmonary disease).  A VA chest X-ray 
report, dated in December 1995, contains an impression of 
"findings consistent with mild COPD."   A VA examination 
report, dated in December 1995, shows that the veteran 
reported a childhood history of asthma, and notes two weeks 
of treatment for pneumonia in 1956, as well as a two-week 
treatment for pneumonia during service "and subsequently 
throughout his military career."  The report further notes a 
history of tobacco use since age ten, averaging a pack per 
day, with cessation of smoking three years ago.  See also 
October 1995 VA hospital report.  Other medical history was 
noted to include treatment for pneumonia in 1994, during 
which time COPD was noted.  The diagnosis was COPD, 
symptomatic, disabling, with PFT's (pulmonary function tests) 
showing severe obstructive disease.  

Reports from R.A. Herron, M.D., dated in 1999, note a post-
service employment history that included work as a mechanic, 
during which time he asserted that he was exposed to 
asbestos.  The reports also note a history of smoking one 
pack per day for 15 years, with cessation in 1993.  The 
reports show that Dr. R. Harron concluded that the veteran's 
diagnosis was asbestosis.  An associated X-ray report notes 
bilateral interstitial fibrosis consistent with asbestosis.  

An undated report from L.J. Castiglioni, M.D., apparently 
created in at about the same time as Dr. Harron's report, 
show that Dr. Catiglioni concluded that the veteran's 
diagnosis was asbestosis.  

VA outpatient treatment reports, dated between 2000 and 2004, 
show that the veteran was treated for symptoms that included 
shortness of breath and a productive cough, and that he was 
noted to have a history that included bronchitis, COPD, acute 
URI, and chronic obstructive asthma.  A VA chest X-ray 
report, dated in January 2003, contains an impression of 
COPD.  A VA chest X-ray report, dated in March 2003, contains 
an impressions noting mild to moderate pulmonary vascular 
congestion, "left lower lobe linear densities, likely 
atelectasis, less likely developing infiltrate," and COPD.  
A VA chest X-ray report, dated in April 2003, contains an 
impression of "no evidence of active disease," and notes 
that there was no change from the prior study of March 2003.  
A VA outpatient treatment report, dated in December 2003, 
shows treatment for complaints of cough, notes that the 
veteran was using home oxygen, and that "the lungs are 
remarkably clear," and contains a diagnosis of bronchitis.  
A VA chest X-ray report, dated in  February 2004, contains an 
impression of no evidence of active disease.  A VA chest X-
ray report, dated in July 2004, contains an impression of 
"changes in the chest consistent with some degree of 
pulmonary emphysema and fibrosis," "no acute process 
seen," and "no change since 2-3-2004."  VA outpatient 
reports, dated between 2004 and 2005, show treatment for 
respiratory symptoms, and contain multiple notations of COPD 
and bronchitis.  

A report from A.W. Harron, D.O., dated in 2002, shows that 
the veteran claimed exposure to silica during post-service 
employment with a paper manufacturer between 1970 and 1982.  
Dr. A. Harron concluded that the veteran's diagnosis was 
silicosis.  See also, report from G.H. Martindale, M.D., 
dated in April 2002 (same).  


A VA examination report, dated in January 2006, to include 
addendums dated in January and February of 2006, show that 
the examiner noted that a January 2006 PFT revealed a very 
severe obstructive disease with air trapping, and that a 
restrictive component could not be ruled out by spirometry 
alone.  The examiner further noted that a computerized 
tomography (CT) scan report revealed bilateral pulmonary 
emphysematous changes with advanced findings in the upper 
lobe bilaterally, no pulmonary interstitial changes, and no 
pleural plaques or calcification.  The impression was COPD, 
with no evidence of asbestosis or silicosis changes on CT 
chest.

The probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. Appl. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physician and whether or not and to 
the extent to which the physician reviewed the record and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). The probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

For several reasons, the Board finds that the January 2006 VA 
examination report, and the accompanying addendums, are 
highly probative evidence which show that the veteran does 
not have asbestosis or silicosis.  Under 38 U.S.C.A. § 1131, 
the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  

First, the January 2006 report is the most recent examination 
report of record, and it shows that the VA examiner 
determined that the veteran did not have either asbestosis or 
silicosis.  The examiner stated that he had reviewed the 
veteran's claims files, and he provided a detailed account of 
the veteran's medical history.  He further indicated that he 
had reviewed the reports of Dr. A. Harron, Dr. R. Harron, Dr. 
Martindale, and Dr. Castiglioni.  In this regard, the 
probative value of the reports from these private physicians 
is greatly reduced by the fact that none of the reports is 
shown to have been based on a review of the veteran's claims 
file, or any other detailed and reliable medical history.  In 
addition, all of these reports are at least four years old, 
and they were therefore made without the benefit of the 
subsequently dated medical evidence, which includes, at a 
minimum, three chest X-ray reports, a CT scan, and a 
pulmonary function test.  The Board further notes that the VA 
examiner's conclusion is consistent with the vast majority of 
the VA outpatient treatment reports, which note treatment for 
COPD and/or bronchitis.  Finally, the Board notes that there 
is no competent evidence linking either asbestosis or 
silicosis with the veteran's service, and that the first 
evidence of treatment for respiratory symptoms is dated in 
1995.  This is approximately 33 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claims.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In summary, the Board finds 
that the evidence in favor of the claims is outweighed by the 
evidence against the claims.  The Board therefore finds that 
the claims must be denied.  

Although the veteran has asserted that he has asbestosis, and 
silicosis, that are related to his service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
are not confirmed by any evidence contemporaneous to the 
veteran's service. 

In making these decisions, the Board has considered the 
benefit-of-the-doubt-doctrine; but as the evidence is not 
equally balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in June 2003, prior to the decision on 
appeal, as well as in letters dated in June and December of 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  All of the letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
evidence that he desired VA to attempt to obtain.  

With respect to the timing of the June 2003 notice, the Board 
points out that the VCAA letter was sent prior to the rating 
July 2003 decision on appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
dates for any grant of service connection.  However, as the 
claims for service connection have been denied, as discussed 
above, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in November 2004.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims files.  
The veteran has been afforded examinations.  As the Board has 
determined that he does not have the claimed conditions, a 
remand for etiological opinions is not required.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for asbestosis is denied.  

Service connection for silicosis is denied.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


